*244DISSENTING OPINION OF
ELLIOTT, J.
“Every negotiable instrument is payable at the time fixed therein, without grace.” Act 64 of 1904, Section 85 (Amd. 89 of 1926). Therefore, while it was not obligatory on the part of the plaintiff, as pledgee, under the law Civil Code Article 3170, to sue on the note received from the defendant as collateral security at its maturity, he had a legal right to do so. And if there had been loss due to his failure to do so in this case, the pledgor would have expected him to make good the loss.
A similar contention was considered and decided in Fidelity & Deposit Co. vs. Johnson, 117 La. 880, 42 South. 357. Clause 10 of the syllabus disposes of it as follows:
“In a suit the demand not being founded on the principal obligation; but on the pledged collateral, the fact that the principal obligation is immature or contingent is immaterial.” ' :
The pledgor’s conclusion in this case that the pledgee, by accepting a collateral, which matured before the principal obligation did, tacitly postponed the maturity of the collateral to meet the maturity of the principal note, can not take áway rights conferred by the law, when there was no agreement to wait and there was none. As there was no agreement to wait, there was nope violated.
It is, therefore, error in my opinion to dismiss plaintiff’s suit on the collateral; but defendant should be protected by reservations in the judgment rendered thereon.